Exhibit 10.89
THIS WARRANT IS SUBJECT TO RESTRICTIONS ON TRANSFER
SET FORTH IN THIS COMMON STOCK PURCHASE WARRANT.
SYNTROLEUM CORPORATION
COMMON STOCK PURCHASE WARRANT
October 14, 2009
This Warrant (the “Warrant”) entitles Fletcher International, Ltd., a company
domiciled in Bermuda (including any successors or assigns, the “Holder”), for
value received, to purchase from SYNTROLEUM CORPORATION, a Delaware corporation
(the “Company”), during the Warrant Term (as defined below) and subject to the
terms and conditions set forth herein, all or any portion of the Warrant Shares
(as defined below) at the Exercise Price (as defined below). This Warrant is
issued subject to the following terms and conditions:
1. Warrants.
1.1 General. This Warrant has been issued pursuant to that certain Securities
Purchase Agreement, dated October 14, 2009, as it may be amended from time to
time, by and among the Company and the Holder (the “Securities Purchase
Agreement”), and are subject to the terms and conditions thereof. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth in the Securities Purchase Agreement. A copy of the Securities
Purchase Agreement may be obtained at no cost by the Holder upon written request
to the Secretary of the Company at the principal executive offices of the
Company.
1.2 Warrant Amount. This Warrant shall entitle the Holder to purchase up to
1,892,291 shares of newly-issued Common Stock (the “Warrant Shares”).
1.3 Exercise Price. The per share exercise price for the Warrant Shares shall be
$3.3029 (the “Exercise Price”).
1.4 Warrant Term. Subject to the limitations contained herein, the Warrant may
be exercised (in whole or in part) at any time or from time to time after the
date hereof until 11:59 P.M., New York City time on the date that is six
(6) years after the date hereof (the “Warrant Term”); provided, however, that in
connection with a Change of Control (as defined in the Securities Purchase
Agreement), this Warrant shall be subject to Section 3.4.
2. Exercise of Warrant.
2.1 Method of Exercise; Payment. Subject to all of the terms and conditions
hereof and the limitations set forth in Sections 2.6 and 2.7, the Holder shall
notify the Company prior to any exercise of this Warrant, in whole or in part,
with respect to any Warrant Shares, during the Warrant Term, by delivering a
notice of intent to exercise substantially in the form attached hereto, three
(3) Business Days prior to the exercise date set forth therein; provided that
any such notice must be delivered to the Company at least three (3) Business
Days prior to the expiration of the Warrant Term. Upon the exercise date set
forth in the applicable notice, subject to all of the terms and conditions
hereof and the limitations set forth in Sections 2.6 and 2.7, the Holder shall
(1) surrender this Warrant to the Company at its principal office, (2) deliver
to the Company a subscription substantially in the form attached hereto, and
(3) send a (a) wire transfer of immediately available funds or (b) certified or
official bank check payable to the order of the Company, in each case in the
amount obtained by multiplying (i) the number of Warrant Shares for which the
Warrant is being exercised, as designated in such notice and subscription, by
(ii) the Exercise Price. Thereupon, the Holder shall be entitled to receive the
applicable number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares. Notwithstanding the foregoing, each exercise of
the Warrant by the Holder must be for at least 1,000,000 Warrant Shares;
provided, however, that the Warrant may be exercised for a lower number of
Warrant Shares if such exercise is for all remaining Warrant Shares subject to
the Warrant.

 

 



--------------------------------------------------------------------------------



 



2.2 Delivery of Stock Certificates on Exercise. Upon the exercise date of this
Warrant, unless otherwise mutually agreed upon by the parties, to the extent
reasonably practicable, the Company, at its expense, and in accordance with
applicable securities laws, shall deliver the number of Warrant Shares purchased
by the Holder on such exercise to Holder’s account via The Depository Trust
Company’s Deposit/Withdrawal at Custodian (DWAC) system using the account
information provided by Holder in its notice of intent to exercise.
2.3 Shares To Be Fully Paid and Nonassessable. All Warrant Shares issued upon
the exercise of this Warrant shall be duly authorized, validly issued, fully
paid and nonassessable, free of all liens, taxes, charges and other encumbrances
or restrictions on sale (other than those set forth herein).
2.4 Payment of Taxes and Expenses. The Company shall pay any recording, filing,
stamp or similar tax which may be payable in respect of any transfer involved in
the issuance of, and the preparation and, as applicable, the delivery of
certificates representing or the delivery via The Depository Trust Company’s
Deposit/Withdrawal at Custodian (DWAC) system of, (i) any Warrant Shares
purchased upon exercise of this Warrant and/or (ii) new or replacement warrants
in the Holder’s name or the name of any transferee of all or any portion of this
Warrant.
2.5 Cooperation with Filings. The Company shall assist and cooperate with the
Holder if the Holder is required to make any governmental or regulatory filings
or obtain any governmental or regulatory approvals prior to or in connection
with any exercise of this Warrant (including, without limitation, making any
filings required to be made by the Company).
2.6 Limitation on Exercise. This Warrant shall not be exercisable (i) to the
extent that, on or immediately after exercise, the representations in
Section 3.2(d) of the Securities Purchase Agreement would be untrue, and
(ii) unless and until such representations are made and the Tax Covenants, as
applicable, are performed.
2.7 Limitation on Exercise by Transferees. In the event this Warrant is
transferred in accordance with Section 5, this Warrant shall not be exercisable
(i) to the extent that, on or immediately after exercise, the representations in
Section 3.2(d) of the Securities Purchase Agreement would be untrue with respect
to the person exercising the Warrant and such person’s Tax Affiliates, and
(ii) unless and until the person exercising the Warrant makes such
representations and performs the Tax Covenants. For purposes of this
Section 2.7, references to the Purchaser and its Tax Affiliates in
Section 3.2(d) of the Securities Purchase Agreement and in the Tax Covenants
shall be treated as referring to the person exercising the Warrant and such
person’s Tax Affiliates.
2.8 The provisions of Section 4.2(g) of the Securities Purchase Agreement shall
apply hereto, to the extent relevant to the provisions hereof, substituting
“Holder” for “Purchaser” therein.
3. Adjustment of Exercise Price and Warrant Shares. The Exercise Price and the
number of Warrant Shares shall be subject to adjustment from time to time upon
the happening of certain events as described in this Section 3.
3.1 Subdivision or Combination of Stock. If at any time or from time to time
after the date hereof, the Company shall subdivide (by way of stock dividend,
stock split or otherwise) its outstanding shares of Common Stock, the Exercise
Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be decreased proportionately. The Exercise Price and
the number of Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3.1.

 

-2-



--------------------------------------------------------------------------------



 



3.2 Adjustment for Stock Dividends. If at any time after the date hereof, the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Common Stock, the
Exercise Price in effect immediately prior to such declaration or distribution
shall be reduced proportionately and the number of Warrant Shares (calculated to
the nearest whole share) shall be increased proportionately, to reflect the
issuance of any shares of Common Stock, issuable in payment of such dividend or
distribution. The Exercise Price and the number of Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3.2.
3.3 Adjustments for Reclassifications. If the Common Stock issuable upon the
exercise of this Warrant shall be changed into the same or a different number of
shares of any class(es) or series of stock and/or the right to receive property,
whether by reclassification or otherwise (other than an adjustment under
Sections 3.1 and 3.2 or a merger, consolidation, or sale of assets provided for
under Section 3.4), then and in each such event, the Holder hereof shall have
the right thereafter to convert each Warrant Share into the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, or other change by holders of the number of shares of Common
Stock into which such Warrant Shares would have been convertible immediately
prior to such reclassification or change, all subject to successive adjustments
thereafter from time to time pursuant to and in accordance with, the provisions
of this Section 3.
3.4 Adjustments for Merger or Consolidation.
(a) If during the Warrant Term a Change of Control or plan or proposal with
respect thereto is publicly announced or occurs, and the Acquiring Person (as
defined in the Securities Purchase Agreement) (or its direct or indirect parent
entity) does not have a class of common equity securities listed or admitted for
trading on any securities exchange or over-the-counter or other organized
market, whether U.S. or not, then this Warrant shall terminate upon the
effective date Change of Control; provided that between the date such Change of
Control is announced and the effective date of the Change of Control, but not
thereafter, the Holder shall have the right to submit to the Company an exercise
notice (which exercise notice may, at the Holder’s option, specify that the
exercise and payment of the Exercise Price shall occur simultaneously with, and
be contingent upon, the occurrence of the Change of Control) in accordance with
the terms and conditions of this Warrant; provided, however, that so long as the
Company has provided the Holder with at least five (5) Business Days (as defined
in the Securities Purchase Agreement) advance written notice of the effective
date for the Change of Control, the Company shall not be required to postpone
such closing date in order to facilitate the closing of the exercise.

 

-3-



--------------------------------------------------------------------------------



 



(b) If during the Warrant Term a Change of Control or plan or proposal with
respect thereto is publicly announced or occurs, and the Acquiring Person (or
its direct or indirect parent entity) has a class of common equity securities
listed or admitted for trading on any securities exchange or over-the-counter or
other organized market, whether U.S. or not, then:
(i) Between the date such Change of Control is announced and the effective date
of the Change of Control, the Holder shall have the right to submit to the
Company an exercise notice (which exercise notice may, at the Holder’s option,
specify that the exercise and payment of the Exercise Price shall occur
simultaneously with, and be contingent upon, the occurrence of the Change of
Control) in accordance with the terms and conditions of this Warrant; provided,
however, that so long as the Company has provided the Holder with at least five
(5) Business Days advance written notice of the effective date for the Change of
Control, the Company shall not be required to postpone such closing date in
order to facilitate the closing of the exercise;
(ii) The Company shall not enter into an agreement with the Acquiring Person
resulting in such Change of Control unless such agreement expressly obligates
the Acquiring Person to assume all of the Company’s obligations under this
Warrant; and
(iii) In the event that any portion of this Warrant remains unexercised upon
consummation of the Change of Control, the Holder shall thereafter automatically
have equivalent rights with respect to the Acquiring Person, and from and after
the effective date of the Change of Control and regardless of whether the
Acquiring Person expressly assumes the Company’s obligations:
(A) all references to the Company in this Warrant shall be references to the
Acquiring Person,
(B) all references to Common Stock in this Warrant shall be references to the
securities for which the Common Stock are exchanged in the Change of Control (or
if none, the most widely-held class of common equity securities of the Acquiring
Person),
(C) the Exercise Price shall be adjusted, employing the methodology set forth in
the example(s) on Annex I hereto, to equal the Exercise Price as in effect
immediately prior to the Change of Control multiplied by a fraction, (1) the
numerator of which is the volume-weighted average price, calculated to the
nearest ten thousandth (i.e., four decimal places (.xxxx)), of the securities
for which Common Stock is exchanged in the Change of Control (or if none, the
most widely-held class of voting common equity securities of the Acquiring
Person), and (2) the denominator of which is the Daily Market Price of the
Company, in the case of (1) and (2) determined as of the Business Day
immediately preceding and excluding the date on which the Change of Control is
consummated. For purposes of this Warrant, “Daily Market Price” has the meaning
given in the Securities Purchase Agreement, substituting references to the
“Holder” for the “Purchaser,” and
(D) the number of Warrant Shares shall be adjusted, employing the methodology
set forth in the example(s) on Annex I hereto, to equal the product of the
number of Warrant Shares in effect immediately prior to the Change of Control
multiplied by a fraction, (1) the numerator of which is the Daily Market Price
of the Company, and (2) the denominator of which is the volume-weighted average
price, calculated to the nearest ten thousandth (i.e., four decimal places
(.xxxx)), of the securities for which Common Stock is exchanged in the Change of
Control (or if none, the most widely-held class of voting common equity
securities of the Acquiring Person), in the case of (1) and (2) determined as of
the Business Day immediately preceding and excluding the date on which the
Change of Control is consummated.
3.5 Minimum Adjustment of Exercise Price. If the amount of any adjustment of the
Exercise Price required pursuant to this Section 3 would be less than one-tenth
(1/10) of one percent (1%) of the Exercise Price in effect at the time such
adjustment is otherwise so required to be made, such amount shall be carried
forward and adjustment with respect thereto made at the time of and together
with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate at least one tenth (1/10)
of one percent (1%) of such Exercise Price.

 

-4-



--------------------------------------------------------------------------------



 



3.6 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price and number of Warrant Shares pursuant to this
Section 3, this Warrant shall, without any action on the part of the Holder, be
adjusted in accordance with this Section 3, and the Company, at its expense,
promptly shall compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Company will forthwith send a copy of
each such certificate to the Holder in accordance with Section 7.4 below.
4. Notices of Record Date. Upon (a) any establishment by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or right or option to acquire securities of the Company, or any
other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
Person, any transfer of all or substantially all the assets of the Company, or
any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of a majority of the Company’s
voting stock (whether newly issued, or from treasury, or previously issued and
then outstanding, or any combination thereof), the Company shall mail to the
Holder at least ten (10) Business Days, or such longer period as may be required
by law, prior to the record date specified therein and at least ten
(10) Business Days prior to the date specified in clause (ii) or (iii) hereof, a
notice specifying (i) the date established as the record date for the purpose of
such dividend, distribution, option or right and a description of such dividend,
distribution, option or right, (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up, or sale is expected to become effective and (iii) the date, if any,
fixed as to when the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up. Subject to the other limitations
on exercise contained in this Warrant, nothing in this Section 4 shall prohibit
the Holder from exercising this Warrant during the ten (10) Business Day period
commencing on the date of such notice.
5. Transfer Provisions, etc.
5.1 Limitations on Transfer. None of the Holder, or any subsequent successor,
transferee or assign, shall sell or otherwise transfer this Warrant to any
Person unless and until (1) the transferee makes the representations in
Section 3.2(d) of the Securities Purchase Agreement, agrees to perform and, to
the extent then applicable, performs the Tax Covenants and (2) the transferor
and the transferee, each represent in writing, under penalty of perjury, that it
does not have a principal purpose of avoiding or ameliorating the impact of an
ownership change within the meaning of Treasury Regulation Section 1.382-4(d)
related to the transfer of the Warrant. For purposes of this Section 5.1,
references to the Purchaser and its Tax Affiliates in Section 3.2(d) and in the
Tax Covenants of the Securities Purchase Agreement shall be treated as referring
to the transferee and its Tax Affiliates. Upon any transfer by the Holder, or
any subsequent successor, transferee or assign, such Person shall deliver to the
Company the Notice of Transfer, in the form attached hereto.
5.2 Warrant Register. The Company shall keep at its principal office a register
for the registration, and registration of transfers, of the Warrants. The name
and address of each Holder of one or more of the Warrants, each transfer thereof
and the name and address of each transferee of one or more of the Warrants shall
be registered in such register.

 

-5-



--------------------------------------------------------------------------------



 



6. Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of evidence
satisfactory to it of loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of a customary
affidavit of the Holder and customary unsecured indemnity agreement, or, in the
case of mutilation, upon surrender of this Warrant, the Company at its expense
will execute and deliver, or will instruct its transfer agent to execute and
deliver, a new Warrant of like tenor and date and representing the same rights
represented by such lost, stolen, destroyed or mutilated warrant and any such
lost, stolen, mutilated or destroyed Warrant thereupon shall become void.
7. General.
7.1 Authorized Shares, Reservation of Shares for Issuance. At all times while
this Warrant is outstanding, the Company shall maintain its corporate authority
to issue, and shall have authorized and reserved for issuance upon exercise of
this Warrant, such number of shares of Common Stock, and any other capital stock
or other securities as shall be sufficient to perform its obligations under this
Warrant (after giving effect to any and all adjustments to the number and kind
of Warrant Shares purchasable upon exercise of this Warrant).
7.2 No Impairment. The Company will not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities, sale or other transfer of
any of its assets or properties, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder hereunder against impairment. Without limiting
the generality of the foregoing, the Company (a) will not increase the par value
of any shares of Common Stock receivable upon the exercise of this Warrant above
the amount payable therefor on such exercise, and (b) will take all action that
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.
7.3 No Rights as Stockholder. Except as provided herein, the Holder shall not be
entitled to vote or to receive dividends or to be deemed the holder of Common
Stock that may at any time be issuable upon exercise of this Warrant for any
purpose whatsoever, nor shall anything contained herein be construed to confer
upon the Holder any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings (except to the extent otherwise provided in this Warrant), or to
receive dividends or subscription rights, until the Holder shall have exercised
this Warrant and been issued Warrant Shares in accordance with the provisions
hereof and continues to hold Warrant Shares.
7.4 Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, overnight courier
or facsimile transmission, or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. The date of
giving any notice shall be the date of its actual receipt.

 

-6-



--------------------------------------------------------------------------------



 



(a) All correspondence to the Company shall be addressed as follows:
Syntroleum Corporation
5416 South Yale, Suite 400
Tulsa, Oklahoma 74135
Attn:         Principal Financial Officer
Facsimile: (918) 592-7979
with a copy to:
Syntroleum Corporation
5416 South Yale, Suite 400
Tulsa, Oklahoma 74135
Attention: Chief Executive Officer
Facsimile: (918) 592-7979
(b) All correspondence to the Holder shall be addressed to the Holder at its
address appearing in the books maintained by the Company.
8. Amendment and Waiver. No failure or delay of the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have. Any term of this Warrant may be amended
or waived upon the written consent of the Company and the Holder.
9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Warrant shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.
10. Covenants To Bind Successor and Assigns. Except as expressly provided
otherwise, all covenants, stipulations, promises and agreements in this Warrant
contained by or on behalf of the Company shall bind its successors and assigns,
whether so expressed or not.
11. Severability. In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
12. Construction. The definitions of this Warrant shall apply equally to both
the singular and the plural forms of the terms defined. Wherever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The section and paragraph headings used herein are for convenience
of reference only, are not part of this Warrant and are not to affect the
construction of or be taken into consideration in interpreting this Warrant.
[Signature Page to Follow]

 

-7-



--------------------------------------------------------------------------------



 



In Witness Whereof, the Company has executed this Common Stock Purchase Warrant
as of the date first written above.

            COMPANY:

SYNTROLEUM CORPORATION
      By:   /s/ Edward G. Roth       Name:   Edward G. Roth       Title:   Chief
Executive Officer  

 





--------------------------------------------------------------------------------



 



ANNEX I

                                      Case 1: Acquiror     Case 2: Acquiror    
Case 3: Acquiror           Price Above     Price Below     Price Equals      
Units   SYNM Price     SYNM Price     SYNM Price  
 
                           
Example Change of Control Calculations
                           
(A): Acquiror share price daily VWAP on day prior to Closing
  $/share   $ 25.0000     $ 2.0000     $ 5.0000  
(B): Daily Market Price of Syntroleum on day prior to Closing
  $/share   $ 5.0000     $ 5.0000     $ 5.0000  
 
                           
Adjusted Exercise Price
                           
Exercise Price in Effect Prior to Change of Control
  $/share   $ 3.3750     $ 3.3750     $ 3.3750  
Multiplied by fraction (A) divided by (B)
        5.0000       0.4000       1.0000  
 
                     
Adjusted Exercise Price
  $/share   $ 16.8750     $ 1.3500     $ 3.3750  
 
                           
Adjusted Warrants Outstanding
                           
Fletcher Warrants in Effect Prior to Change of Control
  000 shares     5,556       5,556       5,556  
Multiplied by fraction (B) divided by (A)
        0.2000       2.5000       1.0000  
 
                     
Adjusted Warrants Outstanding
  000 shares     1,111       13,890       5,556  
 
                           
Warrant Exercise Consideration Post Acquisition
                           
New Exercise Price X
  $/share   $ 16.8750     $ 1.3500     $ 3.3750  
New Warrants Outstanding
  000 shares     1,111       13,890       5,556  
 
                     
Exercise Consideration Post Acquisition
  000 $   $ 18,748.12 **   $ 18,751.50     $ 18,751.50  
 
                           
Equals
                           
 
                           
Warrant Exercise Consideration Pre-Acquisition
                           
Original Exercise Price X
  $/share   $ 3.3750     $ 3.3750     $ 3.3750  
Original Warrants
  000 shares     5,556       5,556       5,556  
 
                     
Exercise Consideration Pre Acquisition
  000 $   $ 18,751.50     $ 18,751.50     $ 18,751.50  

      **  
The variation from “Exercise Consideration Pre Acquisition” is due to rounding
to the nearest whole share in computing the New Warrants Outstanding.

 





--------------------------------------------------------------------------------



 



NOTICE OF INTENT TO EXERCISE

     
To:
  Syntroleum Corporation
 
  5416 South Yale, Suite 400
 
  Tulsa, Oklahoma 74135

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
                     shares of Common Stock, of Syntroleum Corporation, a
Delaware corporation (the “Company”), at a per share exercise price equal to
$          .

         
Exercise Date:                                     
      (3 Business Days after the date of this Notice)

Upon the Exercise Date, to the extent reasonably practicable, please deliver the
shares of Common Stock described above to the undersigned’s account via The
Depository Trust Company’s Deposit/Withdrawal at Custodian (DWAC) system using
the following account information:

             
 
                                                     

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the remaining balance of such shares
of Common Stock.

         
 
  Holder              
Dated:                     ,           
       
 
       
 
  Signature    

 





--------------------------------------------------------------------------------



 



SUBSCRIPTION

     
To:
  Syntroleum Corporation
 
  5416 South Yale, Suite 400
 
  Tulsa, Oklahoma 74135

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
                     shares of Common Stock, of Syntroleum Corporation, a
Delaware corporation (the “Company”), at a per share exercise price equal to
$          , and accordingly tenders herewith an aggregate payment of
$                    , representing the aggregate purchase price for such shares
based on the price(s) per share provided for in such Warrant. Such payment is
being made in accordance with Section 2.1 of the attached Warrant.
The undersigned hereby represents and warrants as follows:
(a) the undersigned does not by the exercise of the Warrant pursuant to this
notice violate Section 2.6 and/or Section 2.7 of the Warrant;
(b) the undersigned and its “Tax Affiliates” (defined as any Person in which the
undersigned directly or indirectly through one or more intermediaries, owns any
equity interest) do not and will not own, immediately before or immediately
after this exercise, more than 4.95% of the shares of Common Stock of the
Company outstanding as of the date hereof. For purposes of the foregoing
sentence and subsection (c) below: (A) ownership of Common Stock shall include
any long derivative or synthetic position and any other stock (as defined in
Temporary Treasury Regulation Section 1.382-2T(f)(18) or any successor
provision) of the Company held by the undersigned or its Tax Affiliates;
(B) notwithstanding the foregoing clause (A), ownership of Common Stock shall
not include any Common Stock which may be acquired pursuant to Section 2.1(b) of
the Securities Purchase Agreement or by exercise of this Warrant (other than
this exercise) or any other Warrants issued pursuant to the Securities Purchase
Agreement until such Common Stock is purchased and issued; (C) any short actual,
synthetic or derivative positions shall not decrease the amount of Common Stock
that the undersigned and its Tax Affiliates are treated as owning, and (D) for
purposes of calculating the percentage ownership interest of the undersigned and
its Tax Affiliates as of a particular date, the aggregate number of shares of
Common Stock outstanding shall be the number of outstanding shares of Common
Stock of the Company most recently reported prior to such date by the Company in
a filing with the SEC, provided, however, that if at least twenty (20) Business
Days prior to this exercise, the Company informs the undersigned in writing that
it has redeemed shares of its Common Stock and provides the undersigned with the
number of outstanding shares of Common Stock following such redemption which the
undersigned can rely upon for this purpose, the undersigned will use such
revised number of outstanding shares instead, unless and until further updated
by a subsequent SEC filing and/or Company notice pursuant hereto; and
(c) the undersigned has delivered to the Company the Affidavits described in
Section 4.2(d) of the Securities Purchase Agreement and has performed all the
Tax Covenants set forth in the Securities Purchase Agreement, applying such
Section 4.2(d) and the Tax Covenants as if the undersigned were the Purchaser
referenced therein.
[Signature Page to Follow]

 





--------------------------------------------------------------------------------



 



         
 
  Holder              
Dated:                     ,           
       
 
       
 
  Signature    

Syntroleum Corporation hereby acknowledges receipt of this Subscription and
authorizes issuance of the shares of Common Stock described above.
Syntroleum Corporation

         
By: 
       
 
       
Title:
       
 
       
Date: 
       
 
       

 

 



--------------------------------------------------------------------------------



 



NOTICE OF TRANSFER

     
To:
  Syntroleum Corporation
 
  5416 South Yale, Suite 400
 
  Tulsa, Oklahoma 74135

For value received, the undersigned hereby sells, assigns and transfers unto
                                         (the “Transferee”) [the attached
Warrant] [                     Warrant Shares (the “Transferred Warrant
Shares”)], together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint                                         
attorney to transfer said [Warrant] [Transferred Warrant Shares] on the books of
Syntroleum Corporation, a Delaware corporation (the “Company”), with full power
of substitution in the premises.
If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.
The undersigned transferor hereby represents and warrants as follows:
(a) the transfer is in compliance with the requirements and restrictions set
forth in 4.2 of the Securities Purchase Agreement, applied as if the undersigned
transferor were the Purchaser referenced in such provisions; and
(b) it does not have a principal purpose of avoiding or ameliorating the impact
of an ownership change within the meaning of Treasury
Regulation Section 1.382-4(d) related to the transfer of the Warrant.
The Transferee hereby represents and warrants as follows:
(a) the Transferee and its “Tax Affiliates” (defined as any Person in which the
Transferee, directly or indirectly through one or more intermediaries, owns any
equity interest) do not and will not own, immediately before or immediately
after this transfer, more than 4.95% of the shares of Common Stock of the
Company outstanding as of the date hereof. For purposes of the foregoing
sentence and subsection (b) below: (A) ownership of Common Stock shall include
any long derivative or synthetic position and any other stock (as defined in
Temporary Treasury Regulation Section 1.382-2T(f)(18) or any successor
provision) of the Company held by the Transferee or its Tax Affiliates;
(B) notwithstanding the foregoing clause (A), ownership of Common Stock shall
not include any Common Stock which may be acquired pursuant to Section 2.1(b) of
the Securities Purchase Agreement or by exercise of this Warrant or any other
Warrants issued pursuant to the Securities Purchase Agreement until such Common
Stock is purchased and issued; (C) any short actual, synthetic or derivative
positions shall not decrease the amount of Common Stock that the Transferee and
its Tax Affiliates are treated as owning, and (D) for purposes of calculating
the percentage ownership interest of the Transferee and its Tax Affiliates as of
a particular date, the aggregate number of shares of Common Stock outstanding
shall be the number of outstanding shares of Common Stock of the Company most
recently reported prior to such date by the Company in a filing with the SEC,
provided, however, that if at least twenty (20) business days prior to the
transfer, the Company informs the Transferee in writing that it has redeemed
shares of its Common Stock and provides the Transferee with the number of
outstanding shares of Common Stock following such redemption which the
Transferee can rely upon for this purpose, the Transferee will use such revised
number of outstanding shares instead, unless and until further updated by a
subsequent SEC filing and/or Company notice pursuant hereto.

 

 



--------------------------------------------------------------------------------



 



(b) the Transferee has delivered to the Company an affidavit, attesting that
immediately before and immediately after the transfer of this Warrant the
Transferee and its Tax Affiliates (treated in the aggregate) are not a
“5-percent shareholder” (as the term is defined under Section 382 of the Code
treating, for this purpose, the Transferee and its Tax Affiliates in the
aggregate as one individual) based on the number of outstanding shares
determined in the manner provided in subsection (a) above.
(c) it does not have a principal purpose of the transfer is not to avoid or
ameliorate the impact of an ownership change within the meaning of Treasury
Regulation Section 1.382-4(d) related to the transfer of the Warrant;
(d) that it has performed and will continue to perform the Tax Covenants,
applied as if the Transferee were the Purchaser referenced therein;
(e) the Transferee shall be subject to the terms and conditions of the Warrant,
as if it were the original Holder thereunder, and Sections 4.2(a), (b), (c),
(d), and (f) of the Securities Purchase Agreement, as if it were the Purchaser
referenced thereunder, with respect to any exercise or transfer of the Warrant;
and
(f) the Transferee understands and acknowledges that the transfer is dependent
upon the representations and warranties of the Transferee being true and correct
and that the Company shall be entitled to rely on and shall be the beneficiary
of these representations and warranties.
[Signature Page to Follow]

 

 



--------------------------------------------------------------------------------



 



         
 
  Holder    
 
   
Dated:                     ,           
       
 
       
 
  Signature    

Acknowledged and Agreed:
Transferee

     
 
   
 
Signature
   

Syntroleum Corporation hereby acknowledges receipt of this Notice of Transfer.
Syntroleum Corporation

         
By: 
       
 
       
Title:
       
 
       
Date: 
       
 
       

 

 